   4:19-cr-03116-JMG-CRZ Doc # 50 Filed: 04/15/20 Page 1 of 2 - Page ID # 78



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:19CR3116

      vs.
                                                          ORDER
ZACHARY    R. MACOMBER,              and
DRAKE L. BANKS SR.,

                  Defendants.



       Defense counsel have jointly moved to continue the pretrial motion
deadline, (Filing No. 49), because efforts to contact the defendants has been
difficult due to the recent pandemic, and they need additional time to investigate
the case. The motion to continue is unopposed. Based on the showing set forth
in the motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 49), is granted.

      2)    As to both defendants, pretrial motions and briefs shall be filed on
            or before May 1, 2020.

      3)    As to both defendants, trial of this case is continued pending
            resolution of any pretrial motions filed.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and May 1, 2020, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
            needed to adequately prepare this case for trial and failing to grant
            additional time might result in a miscarriage of justice. 18 U.S.C. §
            3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
            provided under this court’s local rules will be deemed a waiver of any
4:19-cr-03116-JMG-CRZ Doc # 50 Filed: 04/15/20 Page 2 of 2 - Page ID # 79



         right to later claim the time should not have been excluded under the
         Speedy Trial Act.


   April 15, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
